  Case 2:18-cv-00506-JRG Document 1 Filed 11/17/18 Page 1 of 7 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 UNILOC 2017 LLC,                                  CIVIL ACTION NO.:

         Plaintiff,

 v.                                                PATENT CASE

 SAMSUNG ELECTRONICS AMERICA, INC.
 and SAMSUNG ELECTRONICS CO. LTD.,

         Defendants.                               JURY TRIAL DEMANDED


                       COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff, Uniloc 2017 LLC (“Uniloc”), for its complaint against defendants, Samsung

Electronics America, Inc. (“SEA”) and Samsung Electronics Co. Ltd. (“SEC”) (together,

“Samsung”), alleges:

                                        THE PARTIES

        1.      Uniloc 2017 LLC is a Delaware limited liability company, having addresses at

1209 Orange Street, Wilmington, Delaware 19801; 620 Newport Center Drive, Newport Beach,

California 92660; and 102 N. College Avenue, Suite 303, Tyler, Texas 75702.

        2.      Samsung Electronics America, Inc. is a New York corporation, having a principal

place of business in Ridgefield Park, New Jersey, and may be served with process through its

registered agent for service in Texas: CT Corporation System, 1999 Bryant Street, Suite 900,

Dallas, Texas 75201.

        3.      Samsung Electronics Co. Ltd. is a South Korean corporation, having a principal

place of business in Seoul, Republic of Korea.




3080046.v1
 Case 2:18-cv-00506-JRG Document 1 Filed 11/17/18 Page 2 of 7 PageID #: 2




       4.      Samsung offers its products and services, including those accused of

infringement, to customers and potential customers located in the Eastern District of Texas.

                                         JURISDICTION

       5.      Uniloc brings this action for patent infringement under the patent laws of the

United States, 35 U.S.C. § 271, et seq. This Court has jurisdiction under 28 U.S.C. §§ 1331,

1332(a), and 1338(a).

                          CLAIM FOR PATENT INFRINGEMENT

       6.      Uniloc is the owner, by assignment, of U.S. Patent No. 7,190,408 (“the ’408

Patent”), which is entitled TV-RECEIVER, IMAGE DISPLAY APPARATUS, TV-SYSTEM

AND METHOD FOR DISPLAYING AN IMAGE, which issued on March 13, 2007. A copy of

the ’408 Patent is attached as Exhibit A.

       7.      The ’408 Patent describes in detail, and claims in various ways, inventions in

systems and devices developed by Koninklijke Philips Electronics N.V. for improved receipt and

decoding of broadcast TV signals to adapt certain portions of the decoded images.

       8.      The ’408 Patent describes problems and shortcomings in the then-existing field of

resolving image sizes to be displayed on a video screen, such as a TV.

       9.      The written description of the ’408 Patent describes in technical detail each of the

limitations of the claims, allowing a person of ordinary skill in the art to understand what the

limitations cover and how the non-conventional and non-generic combination of claim elements

differ markedly from and improved upon what may have been considered conventional or

generic.

       10.     Samsung imports, uses, offers for sale and sells in the United States digital

televisions that implement the Advanced Television Systems Committee (“ATSC”) and Active



                                                 2
 Case 2:18-cv-00506-JRG Document 1 Filed 11/17/18 Page 3 of 7 PageID #: 3




Format Description (“AFD”) standards, including those designated: The Frame, M4500B Series,

NU8000, NU8500, Q65FN Series, Q6FN Series, Q7CN Series, NU7100, NU7300, N5300,

NU6900, MU9000, Q7FN Series, Q8FN Series, Q9FN Series, Q7F Series, J5000 Series,

MU6070, M530x Series, MU6290, MU6500, MU6490, MU6300, MU7500, MU8 Series, Q6F

Series, Q8C Series, Q9F Series, MU8500, MU8000, Frame TV, Q Series, MU7600, MU6100,

M5300, 4 Series, KS8000, KS9 Series, KU6300, KU6500, UNKU7000, UNKU7500,

UNKU6290F, SERIF, KS9800, KU6270, KU6250, J525D Series, J5003 Series, J5202, J5500,

J6201 Series, J620D Series, J6300, JU6700, JU6500, JS7000, UNJS8500, UN65JS9000, J520x

Series, J400x Series, JU7100 Series, UN65H7150, UN85HU8550F, UNHU9000, JS9500,

JU7500, JU6400, J6200, J4300, H4000 Series, J4000, J5000, H52xx - H62xx Series, H4500,

H4005 Series, F4500B, F5300B, H5000A Series, 9000 Series, F4000 - F50xx Series, F6300

Series, F5500 Series, UNF7100, EH60xx Series, EH40xx - EH50xx Series, EH4003 - EH5003

Series, ES6100 Series, EH6000 Series, ES6500 Series, ES61x0, ES6500, ES7100, ES7150

Series, UNEH5300, UNES8000 and HU8500 (collectively “Accused Infringing Devices”).

       11.     The Accused Infringing Devices incorporate video screens for displaying images

derived from decoded TV signals received, for example, from a television station broadcasting in

digital format (“DTV”), whereby the size of the image may be changed by the viewer. For

example, the viewer may choose to view a 16:9 aspect image as center cut in a 4:3 aspect frame

to emphasize a portion of the image.

       12.     Samsung has infringed, and continues to infringe, claims of the ’408 Patent in the

United States, including claims 1-2 and 7-11, by making, using, offering for sale, selling, and

importing the Accused Infringing Devices.




                                                 3
 Case 2:18-cv-00506-JRG Document 1 Filed 11/17/18 Page 4 of 7 PageID #: 4




       13.     Samsung knowingly and intentionally incorporates into the Accused Infringing

Devices components and software that enable the devices to operate as described above to

infringe the ’408 Patent.

       14.     In its marketing, promotional, and instructional materials, including those

identified below, Samsung intentionally instructs its customers to use the Accused Infringing

Devices in a manner that causes the devices to infringe the asserted claims of the ’408 Patent.

       15.     Samsung has also infringed, and continues to infringe, claims 1-2 and 7-11 of the

’408 Patent by actively inducing others to use, offer for sale, and sell the Accused Infringing

Devices. Samsung’s customers who use those devices in accordance with Samsung’s

instructions infringe claims 1-2 and 7-11 of the ’408 Patent. Samsung intentionally instructs its

customers to infringe through training videos, demonstrations, brochures, installation and user

guides and instructional and marketing materials, such as those located at:

       •       www.samsung.com/us/

       •       www.samsung.com/us/support/

       •       www.samsung.com/us/support/answer/ANS00049927/

       •       www.samsung.com/au/support/tv-audio-video/samsung-tv-picture-size-settings/

       •       http://support-us.samsung.com/nas/storage/201209171706029%5
               Estorage_attachment%5EHow_To_Adjust_The_Aspect_Ratio_Of_
               Your_TV__2011.pdf

       •       https://www.samsung.com/hk_en/support/tv-audio-video/how-can-i-change-the-
               picture-size-of-my-samsung-tv/

       •       http://downloadcenter.samsung.com/content/UM/201801/
               20180123102314699/ENG_US_KTMATSCL-3.0.8.pdf

       •       http://downloadcenter.samsung.com/content/UM/201805/
               20180530102420977/ENG_US_KM2ATSCN-2.0.0.pdf

       •       http://downloadcenter.samsung.com/content/UM/201308/


                                                 4
  Case 2:18-cv-00506-JRG Document 1 Filed 11/17/18 Page 5 of 7 PageID #: 5




                  20130813133020082/[ENG_US]X12ATSCF-1.119.pdf

           •      http://downloadcenter.samsung.com/content/UM/201612/
                  20161209095658187/ENG_US-JZATSCK-1.2.2.pdf

           •      https://www.samsung.com/us/support/owners/product/2017-qled-tv-q7f-series

           •      www.youtube.com/user/samsung

           16.    Samsung has also infringed, and continues to infringe, claims 1-2 and 7-11 of the

’408 patent by offering to sell, selling, and importing the Accused Infringing Devices, knowing

that the devices are used in practicing the methods, or using the apparatuses or systems that

constitute a material part of the invention of the ’408 patent. Samsung knows components of the

Accused Devices to be especially made or especially adapted for use in infringement of the ’408

patent, and not a staple article or a commodity of commerce suitable for substantial non-

infringing use.

           17.    Samsung will have been on notice of the ’408 Patent since, at the latest, the

service of the complaint upon it in 2:18-cv-00355. Samsung has also been on notice of Uniloc’s

infringement allegations and theory of infringement since that date, and thus has known that its

continued actions would induce and contribute to the infringement of claims of the ’408 Patent.

Despite that knowledge, and as further evidence of its intent, Samsung has refused to discontinue

its infringing acts. Samsung has also induced infringement by failing to remove the infringing

functionality from the Accused Infringing Devices or otherwise place a non-infringing limit on

its use.

           18.    By the time of trial, Samsung will have known and intended (since receiving such

notice) that its continued actions would actively induce and contribute to the infringement of

claims 1-2 and 7-11 of the ’408 Patent.




                                                   5
 Case 2:18-cv-00506-JRG Document 1 Filed 11/17/18 Page 6 of 7 PageID #: 6




       19.     Samsung may have infringed the ‘408 Patent through other software and devices

utilizing the same or reasonably similar functionality, including other versions of the Accused

Infringing Devices.

       20.     Uniloc has been damaged by Samsung’s infringement of the ’408 Patent.

                                    PRAYER FOR RELIEF

        Uniloc requests that the Court enter judgment against Samsung:

       (A)     declaring that Samsung has infringed the ’408 Patent;

       (B)     awarding Uniloc its damages suffered as a result of Samsung’s infringement of

the ’408 Patent;

       (C)     awarding Uniloc its costs, attorneys’ fees, expenses, and interest, and

       (D)     granting Uniloc such further relief as the Court finds appropriate.

                                DEMAND FOR JURY TRIAL

        Uniloc demands trial by jury, under Fed. R. Civ. P. 38.




                                                 6
 Case 2:18-cv-00506-JRG Document 1 Filed 11/17/18 Page 7 of 7 PageID #: 7




Date: November 17, 2018           Respectfully submitted,

                                  /s/ Paul J. Hayes
                                  Paul J. Hayes
                                  Massachusetts State Bar No. 227000
                                  Kevin Gannon
                                  Massachusetts State Bar No. 640931
                                  Aaron Jacobs
                                  Massachusetts State Bar No. 677545
                                  PRINCE LOBEL TYE LLP
                                  One International Place, Suite 3700
                                  Boston, MA 02110
                                  Tel: (617) 456-8000
                                  Fax: (617) 456-8100
                                  Email: phayes@princelobel.com
                                  Email: kgannon@princelobel.com
                                  Email: ajacobs@princelobel.com

                                  Edward R. Nelson III
                                  ed@nbafirm.com
                                  Texas State Bar No. 00797142
                                  NELSON BUMGARDNER ALBRITTON P.C.
                                  3131 West 7th Street, Suite 300
                                  Fort Worth, TX 76107
                                  Tel: (817) 377-9111

                                  Shawn Latchford
                                  shawn@nbafirm.com
                                  Texas State Bar No. 24066603
                                  NELSON BUMGARDNER ALBRITTON P.C.
                                  111 West Tyler Street
                                  Longview, Texas 75601
                                  Tel: (903) 757-8449
                                  Fax: (903) 758-7397

                                  ATTORNEYS FOR THE PLAINTIFF




                                     7
